778 N.W.2d 74 (2010)
FIRST INDUSTRIAL, L.P., Plaintiff-Appellee, Cross-Appellant,
v.
DEPARTMENT OF TREASURY, Defendant-Appellant, Cross-Appellee.
Docket No. 139748. COA No. 282742.
Supreme Court of Michigan.
February 11, 2010.

Order
On order of the Chief Justice, the motion by plaintiff-appellee for adjournment of the oral argument on the application for leave to appeal is considered and it is GRANTED. The clerk is directed to place this case on the April 2010 session calendar for oral argument.